Citation Nr: 1813688	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 30, 2013, in excess of 20 percent from May 30, 2013, to June 1, 2017, and in excess of zero percent thereafter for cervical strain.

2.  Whether new and material has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2011 and December 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Board remanded the issue pertaining to the Veteran's claim for a higher initial rating for cervical strain for the issuance of a statement of the case.  Such was issued in April 2014 and the Veteran subsequently perfected his appeal of the issue.    


FINDINGS OF FACT

1.  Prior to May 30, 2013, even in consideration of the Veteran's subjective reports of pain and stiffness, and corresponding functional impairment, his cervical strain was manifested by forward flexion to 45 degrees and a combined range of motion to 186 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, intervertebral disc syndrome (IVDS) with incapacitating episodes, or any associated objective neurologic abnormalities. 

2.  From May 30, 2013, to June 1, 2017, even in consideration of the Veteran's subjective reports of pain and stiffness, and corresponding functional impairment, the Veteran's cervical strain was manifested by forward flexion to no less than 25 degrees, without ankylosis, IVDS with incapacitating episodes, or any associated objective neurologic abnormalities other than left upper extremity radiculopathy as of May 22, 2014.

3.  As of June 1, 2017, Veteran's cervical strain was manifested by x-ray evidence of degenerative arthritis and subjective reports of functional impairment without limitation of range of motion, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, IVDS with incapacitating episodes, or any associated objective neurologic abnormalities other than left upper extremity radiculopathy.

4.  In a final January 2004 rating decision, the AOJ denied service connection for bilateral hearing loss and tinnitus.

5.  Evidence associated with the record since the final January 2004 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

6.  Evidence associated with the record since the final January 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

7.  Resolving all doubt in the Veteran's favor, his tinnitus had its onset in service and is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to May 30, 2013, and in excess of 20 percent from May 30, 2013, to June 1, 2017, for cervical strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  As of June 1, 2017, the criteria for an initial rating of 10 percent, but no higher, for cervical strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  The January 2004 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003) [(2017)].

4.  New and material evidence to reopen the claim of entitlement to service connection for bilateral hearing loss has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence to reopen the claim of entitlement to service connection for tinnitus has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).

6.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

With regard to the propriety of the reductions in rating for the Veteran's cervical strain, the regulation governing reductions, 38 C.F.R. § 3.105(e) (2017), contains its own notice provisions and procedures.  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  Here, the AOJ issued an October 2016 rating decision proposing the reduction, which set forth all material facts and reasons, and therefore, the Board finds the notice provisions have been met.

II. Initial Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS may be evaluated under either the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Prior to May 30, 2013

Prior to May 30, 2013, the Veteran's service-connected cervical strain is rated as 10 percent disabling under Diagnostic Code 5242.  In order to receive a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must demonstrate forward flexion greater than 15 degrees but less than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

However, such criteria are not met in the instant case.  In this regard, while the Veteran has complained of pain and stiffness, an April 2011 VA examination report shows forward flexion limited to 45 degrees, with a combined range of motion of 186 degrees, and private treatment records dated in December 2012 and May 2013 reflect normal ranges of motion of the cervical spine.  Furthermore, the evidence does not demonstrate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Consequently, even in contemplation of the Veteran's subjective complaints, and their resulting functional impairment, the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine are not met.  Furthermore, the Veteran has not been diagnosed with IVDS and there is no evidence of any associated objective neurologic abnormalities.

Therefore, an initial rating in excess of 10 percent prior to May 30, 2013, for cervical strain is not warranted.  

From May 30, 2013, to June 1, 2017

From May 30, 2013, to June 1, 2017, the Veteran's service-connected cervical strain is rated as 20 percent disabling under Diagnostic Code 5242.  In order to receive a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must demonstrate forward flexion to less than 15 degrees or favorable or unfavorable ankylosis.

However, such criteria are not met in the instant case.  In this regard, while the Veteran has complained of pain and stiffness, an April 2014 VA examination report shows forward flexion to 25 degrees with no ankylosis.  A February 2015 examination report reflects forward flexion to 45 degrees with no ankylosis.  In September 2016, range of motion of the cervical spine was normal.  Consequently, even in contemplation of the Veteran's subjective complaints, and their resulting functional impairment, the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine are not met.  Furthermore, the Veteran has not been diagnosed with IVDS and there is no evidence of any associated objective neurologic abnormalities.

Furthermore, there is no evidence of IVDS with incapacitating episodes or any associated objective neurologic abnormalities other than left upper extremity radiculopathy as of May 22, 2014.  In this regard, while the Veteran reported numbness, tingling, and radiating pain in the bilateral upper extremities in May 2013, an MRI only showed the potential for encroachment on a nerve root.  In fact, the diagnosis of left upper extremity radiculopathy was first confirmed at the February 2015 VA examination, at which time such was found to be mild in severity.  Furthermore, despite a July 2015 EMG that suggested mild right mid to lower cervical radiculopathy, no right-sided radiculopathy was found on examination in February 2015 or September 2016; rather, as noted by the February 2015 VA examiner, the Veteran's reported right hand symptoms were found to be attributable to his right carpal tunnel syndrome.

Consequently, the criteria for an initial rating in excess of 20 percent from May 30, 2013, to June 1, 2017, for cervical strain have not been met.   

On and after June 1, 2017

The AOJ reduced the Veteran's rating for his cervical strain to a noncompensable as of June 1, 2017.  The AOJ based the reduction on a September 2016 VA examination report that did not show any limitation of motion of the cervical spine.  However, X-ray examination during the pendency of the appeal revealed evidence of degenerative arthritis of the cervical spine.  Here, the Board finds this radiologic evidence, coupled with the Veteran's subjective reports of functional impairment related to pain, stiffness, and difficulty moving his head, warrant a 10 percent rating pursuant to 38 C.F.R. § 4.59 and Burton, supra.  

However, as there is no limitation of range of motion of the Veteran's cervical spine or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine are not met.  Furthermore, the Veteran has not been diagnosed with IVDS and there is no evidence of any associated objective neurologic abnormalities other than left upper extremity radiculopathy.

Consequently, the criteria for an initial rating of 10 percent, but no higher, as of June 1, 2017, for cervical strain have been met.   


Other Considerations

In making its determination in this case, the Board acknowledges the Veteran's belief that his cervical spine symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to describe his observable symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms as to his disability, and described the manifestations of such disability in light of the rating criteria to be more persuasive than his own reports regarding the severity of such condition.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected cervical strain; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning additional staged ratings for such disabilities are not warranted. 

Neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

In making its determinations herein, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7. 

III. Application to Reopen Previously Denied Claims

In a January 2004 rating decision, the AOJ adjudicated a claim of service connection for left otitis media, which had been claimed as a left ear condition; however, in the analysis of such claim, the AOJ addressed the issue of service connection for bilateral hearing loss.  In this regard, the AOJ denied service connection for such disorder on the basis that the evidence did not reflect hearing loss for VA purposes.  The AOJ also denied service connection for tinnitus on the basis that such was not shown to be directly related to service or secondary to a service-connected disability.

The Veteran did not submit a timely notice of disagreement with that rating decision.  Further, no new and material evidence was received within the remainder of the appeal period, and no relevant service department records have been received since the issuance of such decision.  Therefore, the January 2004 decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003) [(2017)].

Generally, a claim which has been denied in an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, the AOJ previously denied service connection for a bilateral hearing loss on the basis that the evidence did not reflect hearing loss for VA purposes.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  The evidence received since the January 2004 rating decision includes VA examination reports, private and VA treatment records, and lay statements from the Veteran.  

However, upon review of the evidence, while such reflects the Veteran's reports of difficulty hearing and a notation of hearing loss in his VA problem list, the clinical evidence does not reflect hearing loss for VA purposes.  A November 2011 private treatment record shows pure tone thresholds, in decibels, as follows:
 

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
25
35
LEFT
15
20
25
15
25

The record does not indicate that the private physician administered the Maryland CNC Test.  Moreover, the private physician noted discrimination was good, with "Pb discrimination" at 100 percent for each ear.

Additionally, the October 2013 VA examination demonstrates pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
15
30
LEFT
15
20
25
20
20

The Maryland CNC Test indicated the Veteran's speech recognition ability was 100 percent in both ears.  

The Board notes that an April 2014 VA examiner found the Veteran's tinnitus was related to his hearing loss.  However, the report shows the examiner based the opinion on the October 2013 examination findings, and therefore, the Board affords no probative value to the examiner's opinion regarding the existence of hearing loss for VA purposes.  In addition, while the Veteran is competent to report the symptoms he experiences, he is not competent to provide the requisite diagnosis of hearing loss for VA purposes as this is based solely on clinical findings.  

In conclusion, the Board finds the evidence received since the January 2004 final rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral hearing loss. Consequently, new and material evidence has not been received to reopen the claim, the Veteran's appeal must be denied, and the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

However, with regard to the Veteran's claim for service connection for tinnitus, the evidence received since the prior final denial includes his statements, which are presumed credible for the purposes of reopening the claim, that he has experienced tinnitus since his military service.  Therefore, the Board finds that the evidence associated with the record since the final January 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  Consequently, new and material evidence has been received to reopen the claim.

IV.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities (including tinnitus in conjunction with acoustic trauma) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding tinnitus is an organic disease of the nervous system where there is acoustic trauma).

The Veteran contends that his current tinnitus was caused by his acknowledged in-service exposure to excessive noise as an Information Systems Technician.  The Veteran's service treatment records reflect complaints of slight tinnitus.  Additionally, the Board finds the Veteran's reports of the onset of his current tinnitus in service and continuation of such to be competent and credible as they have been consistent throughout the pendency of his claim.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  Furthermore, when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.   Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's current tinnitus had its onset in service.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

An initial rating in excess of 10 percent prior to May 30, 2013, and in excess of 20 percent from May 30, 2013, to June 1, 2017, for cervical strain is denied.

As of June 1, 2017, an initial rating of 10 percent for cervical strain is granted, subject to the laws and regulations governing the payment of monetary awards.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


